Motion Granted and Order filed August 12, 2013.




                                      In The

                        Fourteenth Court of Appeals
                                  ____________

                               NO. 14-13-00711-CV
                                 ____________

         IN RE ULLICO CASUALTY COMPANY, ET AL., Relators


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              23rd District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 60307


                                   ORDER

      On August 9, 2013, relators, Ullico Casualty Company, et al., filed a petition
for writ of mandamus in this court. See Tex. Gov't Code § 22.221. Relator asks
this court to order the Honorable Ben Hardin, Judge of 23rd District Court, in
Brazoria County, Texas, to set aside his order dated August 5, 2013, entered in trial
court cause number 60307, styled Charlene Hembree, et al. v.Thermal Polymer
System, LC, et al. Relators claim respondent abused his discretion by denying their
opposed emergency motion for entry of an order confirming stay of all proceedings.

      Relator has also filed a motion for a temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On August 9, 2013, relators asked this court to stay
proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relators’ motion and
issue the following order:

      We ORDER all proceedings in trial court cause number 60307, styled
Charlene Hembree, et al. v.Thermal Polymer System, LC, et al. STAYED until a
final decision by this court on relators’ petition for writ of mandamus, or until
further order of this court.

      In addition, the court requests Matthiesen, Wicker & Lehrer, S.C. and Kelly,
Smith & Murrah, P.C., the real parties-in-interest, to file a response to the petition
for writ of mandamus on or before August 26, 2013. See Tex. R. App. P. 52.4.



                                   PER CURIAM

Panel consists of Justices Brown, Busby, and Donovan.